INDEFINITE SUSPENSION

Per Curiam:

This is a grievance proceeding charging the respondent, Billy R. Craig, with commingling his clients’ trust funds. Mr. Craig previously received a public reprimand for similar misconduct. See In the Matter of Billy R. Craig, 269 S. C. 17, 235 S. E. (2d) 811 (1977).
The Panel and the Executive Committee of the Board of Commissioners on Grievances and Discipline both found respondent' guilty of misconduct but disagreed on the sanction to be imposed. The Panel recommended a public reprimand and the full Board recommended an indefinite suspension.
We conclude respondent’s misconduct warrants an imposition of indefinite suspension. Accordingly, we order that respondent be indefinitely suspended from the practice of law in this State and that he within five days surrender his certificate of admission to practice to the Clerk of this Court.
Lewis, C. J., did not participate.